Title: From Thomas Jefferson to William Plumer, 13 January 1822
From: Jefferson, Thomas
To: Plumer, William



Monticello
Jan. 13. 22
I thank you, dear Sir, for the copy you have been so kind as to send me of your excellent Agricultural address it lays open the true and fundamental principles of good husbandry. withdrawn by age from active pursuits of that nature, I have had pleasure in reading this, and more especially in recieving it as a mark of your kind and friendly recollection, and in the occasion it gives me of renewing to you the assurances of my great and continued esteem and respect.Th: Jefferson